

115 HR 1384 IH: Reserve Component Benefits Parity Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1384IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Palazzo (for himself, Mr. Walz, Ms. Shea-Porter, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 5, 10, 37, and 38 of the United States Code to ensure that an order to serve on
			 active duty under sections 12304a and 12304b of title 10, United States
			 Code, is treated the same as other orders to serve on active duty for
			 determining the eligibility of members of the uniformed services and
			 veterans for certain benefits and for calculating the deadlines for
			 certain benefits.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Reserve Component Benefits Parity Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Eligibility of reserve component members for pre-mobilization health care.
					Sec. 3. Eligibility of reserve component members for transitional health care.
					Sec. 4. Consideration of service on active duty to reduce age for eligibility for retired pay for
			 non-Regular service.
					Sec. 5. Eligibility of reserve component members for high-deployment allowance for lengthy or
			 numerous deployments and frequent mobilizations.
					Sec. 6. Eligibility of reserve component members for post-9/11 educational assistance.
					Sec. 7. Eligibility of reserve component members for nonreduction in pay while serving in the
			 uniformed services or National Guard.
					Sec. 8. Effect of order to serve on active duty on eligibility for or use of certain military
			 benefits.
				
 2.Eligibility of reserve component members for pre-mobilization health careSection 1074(d)(2) of title 10, United States Code, is amended by striking in support of a contingency operation under and inserting under section 12304b of this title or. 3.Eligibility of reserve component members for transitional health careSection 1145(a)(2)(B) of title 10, United States Code, is amended by striking in support of a contingency operation and inserting under section 12304b of this title or a provision of law referred to in section 101(a)(13)(B) of this title.
		4.Consideration of service on active duty to reduce age for eligibility for retired pay for
 non-Regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title or a provision of law referred to in section 101(a)(13)(B).
		5.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous
 deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting after under the first place it appears the following: section 12304b of title 10 or. 6.Eligibility of reserve component members for post-9/11 educational assistanceSection 3301(1)(B) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
		7.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed
 services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12304b of title 10 or.
		8.Effect of order to serve on active duty on eligibility for or use of certain military benefits
 (a)Exception to Voluntary separation pay repayment requirement for members who return to active dutySection 1175a(j)(2) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. (b)Effect of break in studies on educational assistance for reserve component members supporting contingency operations and certain other operationsSection 16162(d)(2)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.
 (c)Time limitation for Training and rehabilitation for veterans with service-Connected disabilitiesSection 3103(f) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 